           Case 1:20-cv-10832-AT-SN Document 126 Filed 04/21/21 Page 1 of 7




                                                            April 21, 2021
VIA ECF
Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
40 Foley Square, Courtroom 219
New York, N.Y. 10007

Re:    SEC v. Ripple Labs, Inc. et al., No. 20 Civ. 10832 (AT) (SN) (S.D.N.Y.)

Dear Judge Netburn:

Plaintiff Securities and Exchange Commission (“SEC”) respectfully seeks an order that resolves pending
discovery disputes and bars Defendants from seeking irrelevant, privileged SEC staff materials that this
Court already ruled are not discoverable. The SEC is in the process of complying with the Court’s April
6, 2021 Order, Ex. 1 (the “Order”) and has begun reviewing tens of thousands of external emails from
the identified custodians for production pursuant to the Order. However, it has become evident through
the meet-and-confer process that Defendants are seeking to ignore the limitations of this Court’s Order
and to mire the SEC in indefinite discovery disputes and, if successful, document review. The SEC
seeks to prohibit Defendants from: (1) obtaining internal SEC staff communications the Court already
excluded from production, (2) searching SEC staff personal devices, and (3) adding custodians. See Ex.
2 (Proposed Discovery Order).

I.     The Order Denied Defendants Access to Internal SEC Staff Communications.

The Order required the SEC to search the external emails of 19 custodians for documents related to
XRP, Bitcoin, and ether, but denied Defendants’ requests for internal SEC communications as not
relevant to “how the market is considering XRP and how the individual defendants, how it affects their
reasonable belief,” and given “the potential to seriously chill government deliberations.” Ex. 1 at 52:14-
25. The Court further indicated a lack of familiarity with how the SEC operates and required the parties
to meet and confer about “whether” the SEC should produce or enter onto a privilege log memos or
other official documents “expressing the agency’s interpretation or views” as to XRP, Bitcoin and ether.
Id. at 53:2-13 (emphasis added). As detailed below, the SEC expresses its interpretations and views in a
number of ways, all of which are public. These agency interpretations and views are subject to the
Order, but internal emails and memos expressing SEC staff interpretations and views are not.

II.    Defendants Make New and Broader Requests Inconsistent With the Court’s Order.

Rather than meet and confer about whether the SEC should review and produce or log certain internal
documents reflecting agency views, Defendants wrote the SEC with a laundry list of documents they
view as “capture[d]” by the Order, including the very same internal emails that the Court ordered the
SEC did not have to review and produce—and not just with respect to Bitcoin, ether, or XRP, but with
             Case 1:20-cv-10832-AT-SN Document 126 Filed 04/21/21 Page 2 of 7




respect to “cryptocurrency” generally, and asking for the inclusion of a 20th custodian that was not
subject to the Order or the parties’ prior discussions. See Ex. 3 (Apr. 8, 2021 Letter) at 2 (noting that the
Order “captures all documents – including presentation slide decks, agendas, and other materials – that
are internal to the SEC or that may have been circulated as part of inter-agency working groups with
respect to cryptocurrency”). This request goes beyond the “documents expressing the agency’s
interpretation or views” envisioned by the Court’s Order and is designed to capture preliminary
discussions by internal working groups. Counsel met and conferred on April 14, 2021, and Defendants
made clear that if the SEC did not produce or log internal SEC staff documents, they would seek an
additional Order from the Court, showing that—as further set forth below—Defendants are ignoring this
Court’s Order “to deny in part the request for discovery that is internal, and specifically internal, for
instance e-mail communications between what I will call the SEC staff to SEC staff.” Ex. 1 at 52:14-17.

Further, at a later meet and confer on April 16, 2021, counsel asked that the SEC search the personal
devices and email accounts of the 19 SEC custodians, although federal law requires officials using
personal devices to copy communications onto official agency accounts. See 44 U.S.C. § 2911(a). The
Individual Defendants threatened to withhold their own documents should the SEC refuse. 1 If not
constrained now, Defendants have shown that they will continue to ignore the Court’s rulings and
demand more endless, burdensome, and unnecessary discovery.

III.    There Is No Reason to Broaden the Court’s Order.

Defendants repeated justification for such far-ranging discovery into the SEC’s internal deliberations is
that we sued individuals in this case. Under Defendants’ view of discovery, any time the SEC brings a
case in which a defendant’s mental state is at issue, that defendant would be entitled to broad discovery
into the internal views of the agency’s employees. As this Court recognized, that view would chill
federal agencies’ deliberative processes by forcing them to “operate in a fishbowl,” U.S. Fish and
Wildlife Serv. v. Sierra Club, Inc., 141 S. Ct. 777, 785 (2021) (citation omitted); see also Ex. 1 at 52:14-
53:19. Indeed, protecting deliberative process is essential to avoid chilling government deliberations:
“[t]he privilege is rooted in ‘the obvious realization that officials will not communicate candidly among
themselves if each remark is a potential item of discovery and front page news.’” U.S. Fish and Wildlife
Serv., 141 S. Ct. at 785.

That two individuals were charged with scienter-based violations does not change this analysis. First,
there is nothing improper or novel about suing individuals for violating Section 5 of the Securities Act
of 1933. The SEC has brought actions against over 100 individuals in the digital asset space since 2014,
including for violating Section 5 against over 50 of them. E.g., SEC v. REcoin Group, Inc., No. 17 Civ.
5725 (E.D.N.Y. Sept. 29, 2017); SEC v. PlexCorps, No. 17 Civ. 7007 (E.D.N.Y. Dec. 1, 2017). Indeed,
“[h]olding individuals liable for wrongdoing is a core pillar of any strong enforcement program . . . to
have a strong deterrent effect on market participants, it is absolutely critical that responsible individuals
be charged and that we pursue the evidence as high as it can take us.” Mary Jo White, A New Model for
SEC Enforcement: Producing Bold and Unrelenting Results (Nov. 18, 2016) available at
https://www.sec.gov/news/speech/chair-white-speech-new-york-university-111816.html. Thus, “over

1
 Earlier in discovery, Ripple indicated to the SEC that the Individual Defendants and other Ripple employees—unlike SEC
employees—are not given official work phones or computers, but refused to request that the Individual Defendants conduct
searches of those devices for documents responsive to the SEC’s document requests to Ripple.


                                                            2
            Case 1:20-cv-10832-AT-SN Document 126 Filed 04/21/21 Page 3 of 7




80% of the SEC’s enforcement actions . . . involved charges against individuals” in certain years of
Chair White’s tenure as the leader of the SEC, ACI’s 32nd FCPA Conference Keynote Address, Andrew
Ceresney, Director, Division of Enforcement (Nov. 17, 2015), as well as about 73% of such actions in
certain years of Chair Clayton’s tenure. See SEC Division of Enforcement Annual Report – A Look
Back at Fiscal Year 2017 (Nov. 15, 2017) at 11.

Affirming the Order’s ruling that internal staff views on Bitcoin, ether, and XRP are not relevant would
not result in the Court deciding the merits of the dispute, the concern which Defendants’ advanced as to
external documents. Any internal views or communications of SEC staff did not constitute the agency’s
views or interpretations, were not known to Defendants, and could not have informed whether any belief
they had about the status of XRP was reasonable. The SEC’s views and interpretations about digital
assets were expressed in public SEC guidance, SEC filed actions, and the other public sources described
below. If Defendants wish to argue that there was inadequate SEC guidance, that argument may be
made based on the public statements of the SEC, or lack thereof. In other words, Defendants are able to
assert all their defenses, including that XRP is like Bitcoin or ether for purposes of Howey, based on
publicly available facts known to all parties.

By contrast, if the Court rules that internal staff views or intra-agency communications about Bitcoin
and ether are relevant to XRP, it will effectively be deciding the Howey issue against the SEC on the
merits, by ruling that the SEC’s internal views as to all digital assets (or, potentially, all “investment
contracts”) are relevant to the analysis, a principal that would mire all federal litigation in endless
discovery about internal documents each time it brought a civil enforcement again (or even a criminal
one, where a defendant certainly would argue about his or her state of mind).

The SEC accordingly respectfully requests that the Court issue the attached proposed order limiting the
production of SEC communications to the external documents the SEC is currently reviewing and
producing, as well as the agency’s expressed views and interpretations, in accordance with the Order,
and barring Defendants from seeking discovery of the personal devices or emails of SEC employees, at
least absent a reason to believe that SEC employees conducted agency business on such devices, as
proposed in Exhibit 2. As this Court noted with respect to the SEC’s request for the Individual
Defendants’ bank records, absent evidence that such sources contain responsive documents, such
intrusive requests should not be granted.

IV.    The SEC’s Interpretations and Views on the Law Must Be and Are Publically Expressed.

The Securities and Exchange Act of 1934 created the SEC, 15 U.S.C. § 78d, and Congress has since
empowered it to engage in certain processes that lead to official SEC interpretations of law: (1)
administrative proceedings in which the SEC publishes “its findings” as to securities laws violations
pursuant to statutory authority, see 15 U.S.C. §§ 77h-1(a), 78u-3(a); (2) rulemaking pursuant to the
Administrative Procedure Act, 5 U.S.C. § 551 et seq.; and (3) reports to “publish information concerning
any . . . violations” of the securities laws. 15 U.S.C. § 78u(a); see also Ex. 4 (Defs.’ Br. in Opp. in
Tetragon Fin. Grp. Ltd. v. Ripple Labs, Inc., 2021-0007-MTZ) (“Chancery Litigation”) at 20-23 (stating
the foregoing three basis of official SEC action). These positions are always accomplished by a vote of
all of the SEC’s Commissioners. See also SEC v. Zahareas, 374 F.3d 624, 629 (8th Cir. 2004) (“SEC
actions are normally authorized after a meeting with all five members of the Commission and relevant
members of the staff. These meetings allow for discussion and debate within the SEC and result in

                                                      3
              Case 1:20-cv-10832-AT-SN Document 126 Filed 04/21/21 Page 4 of 7




approval of an action only after a consensus is reached.”). By contrast, the statute specifically precludes
the absence of SEC action—the basis for Ripple’s “fair notice” defense and the Individual Defendants’
scienter theory—from being deemed an SEC position. See 15 U.S.C. § 78z (“No action or failure to act
by the Commission . . . shall be construed to mean that the particular authority has in any way passed
upon the merits of, or given approval to, any security or any transaction or transactions therein. . . .”). 2

The Freedom of Information Act (“FOIA”) requires the SEC to disclose documents that contain any
official interpretation of the federal securities laws, including things described above such as agency
rules, but also a broader category, including policies, interpretations, and final opinions. See 5 U.S.C.
§ 552(a); see also 17 C.F.R. § 200.80(a)(2)(i) (SEC rule implementing FOIA requirements); Schwartz v.
Internal Revenue Servs., 511 F.2d 1303, 1305 (D.C. Cir. 1975) (FOIA does not protect from disclosure
documents that “represent policies, statements or interpretations of law that [an] agency has actually
adopted. The purpose of this limitation is to prevent bodies of ‘secret law’ from being built up and
applied by government agencies.”). Thus, the SEC publishes on its website actions the SEC is taking or
certain regulatory actions it is considering taking, as well as formal staff views that have been adopted
by the agency and are thus appropriate for public release. See App’x A (listing websites where such
information is published). Particularly relevant here is that the SEC published direct guidance on the
issue of digital asset securities in the DAO Report in 2017. See id. Also, every SEC action regarding
digital assets—and legal briefs filed therewith—serves as public guidance on the SEC’s views and
interpretations. E.g., Br. of SEC in Supp. of United States, United States v. Zaslavskiy, No. 17 Cr. 647,
2018 WL 2016191 (E.D.N.Y. Mar. 19, 2018) (detailing SEC view for why Howey applied to sales of
digital assets by individual). Accordingly, the SEC does not have internal, non-public documents that
express the “agency’s interpretations or views,” Ex. 1 at 52:14-53:19, of the federal securities laws.

V.       The Renewed Request for Internal SEC Staff Communications Is Contrary to this Court’s
         Order and Demonstrates Further Discovery Gamesmanship by Defendants.

Defendants’ approach is part of a pattern of gamesmanship with respect to discovery and the following
examples show that Defendants do not actually seek relevant evidence, but rather seek to harass the
SEC, derail the case’s focus away from its merits, and bog down the SEC with document review.

First, Defendants demanded emails from former SEC Chair Jay Clayton, who served as Chair from
2017-2020, which Defendants purport to believe will contain evidence relevant to the SEC’s views of
XRP, Bitcoin, and ether and could further their “fair notice” defense, based mostly on the SEC’s
supposed failure to “provide[]” any “indication” that XRP was a security for the “years” that XRP traded
in public markets. See Mar. 6, 2021 Letter (D.E. 70) at 2, 3. But the relevant period for such a
(meritless) defense dates back to at least 2013 when XRP began trading, and when two of Ripple’s
current lawyers were Chair of the SEC and Director of its Division of Enforcement. Defendants did not
ask for their emails to be searched, even though the then-Chair of the SEC made public statements as to
her own views on whether a digital asset is a security (which would presumably be encompassed within

2
  The SEC also has statutory authority to delegate “functions” to the staff, 15 U.S.C. § 78d-1(a), but the SEC has not
delegated staff authority to determine whether something is a security. Thus, staff cannot resolve that substantive issue for
the agency without a vote of the Commissioners. Sidell v. Comm’r of Internal Revenue, 225 F.3d 103, 111 (1st Cir. 2000)
(“[S]tatements by individual IRS employees cannot bind the Secretary [of Treasury].”); WHX Corp. v. SEC, 362 F.3d 854,
860 (D.C. Cir. 2004) (citing Christensen v. Harris Cty., 529 U.S. 576, 587 (2000) (“staff opinions lack force of law.”)).


                                                               4
              Case 1:20-cv-10832-AT-SN Document 126 Filed 04/21/21 Page 5 of 7




Defendants’ expansive but misguided theory of relevance) 3 and the then-Director of Enforcement led the
SEC’s initial enforcement efforts with respect to digital asset trading. Defendants did ask for the emails
of the then-Director’s direct reports during the time that they reported to him and when any
recommendation they made for an enforcement action would have to be voted on by the Chair. We
point this out not to suggest that their emails are relevant but, rather, that Defendants know they are not
and that is why they have omitted the two most powerful decision makers at the agency during the
relevant time period from their list of custodians. Defendants’ requests are not aimed at gathering
relevant evidence but at gaming discovery and shifting the focus away from the merits of the SEC’s
claim that Ripple should have complied with the registration provisions of the federal securities laws.

Second, relatedly, Defendants’ new request that the SEC search the personal devices of SEC employees
fits into a broader pattern of trying to make this case about random and irrelevant communications by
SEC staff instead of Ripple’s unregistered offering of XRP. There is no basis to believe that SEC
employees used personal email accounts or devices to express agency interpretations or views on
Bitcoin, ether, or XRP to the market, see 44 U.S.C. § 2911(a), in part because, as Defendants are aware,
internal SEC policies prohibit such practices and employees are issued official iPhones, email accounts,
and desktops or laptops. Nevertheless, the Individual Defendants told the SEC that they will not
produce relevant documents that are responsive to SEC requests served months ago unless the SEC
accedes to their planned intrusion into the personal correspondence of SEC employees.

Third, on March 31, 2021 Defendants served a third-party subpoena for documents relating to Former
Chair Clayton’s compensation after his tenure at the SEC. See Ex. 5. At the April 14 meet and confer,
Ripple explained that because the targeted firm invested exclusively in Bitcoin and ether, this request
was probative to the “financial motivations” of the “decision-makers” involved in the decision to bring
this action. But this action was approved by a vote of the full Commission and it is difficult to fathom
how discovery of an individual Commissioner’s finances is in any way appropriate under the Federal
Rules of Civil Procedure, particularly when the Court has already ruled that there is no need to produce
the bank records of the Defendants in this case who made hundreds of millions of dollars from an illegal
offering of securities.

It is clear that Defendants’ desire to ignore the Order as well as their attempt to engage in broad
discovery of the personal communications and finances of public servants is designed to distract the
SEC and the Court from the merits of the claims against them. Whilst they now insist that internal staff
views are significant (despite the Order’s denial of their request for those documents), only two months
ago Defendants insisted to a different Court, in a case that revolved around the meaning of this very
lawsuit, that “‘it is the Commission and only the Commission’ whose actions ‘have the force and effect
of law.’” Ex. 3 (Chancery Litigation Br.) at 31 (noting that the “distinction between Staff and the
Commission is a well-established and critical divide, carrying important legal distinctions”).

The SEC respectfully requests that the Court reject Defendants’ improper discovery demands and issue
the attached proposed discovery order.

3
  See, e.g., Aug. 30, 2013 Letter from Chair Mary Jo White to The Honorable Thomas R. Carper
(http://online.wsj.com/public/resources/documents/VCurrenty111813.pdf) (“Whether a virtual currency is a security under
the federal securities laws, and therefore subject to our regulation, is dependent on the particular facts and circumstances at
issue. Regardless of whether an underlying virtual currency is itself a security, interests issued by entities owning virtual
currencies … likely would be securities and therefore subject to our regulation.”).

                                                                5
         Case 1:20-cv-10832-AT-SN Document 126 Filed 04/21/21 Page 6 of 7




                                              Respectfully submitted,


cc:   All counsel (via ECF)                   Dugan Bliss




                                        6
                                  Case 1:20-cv-10832-AT-SN Document 126 Filed 04/21/21 Page 7 of 7




                                                         Appendix A – SEC Websites

The following is a non-exhaustive list of websites publishing official actions the SEC is taking or considering pursuant to its statutory
authority delegated to staff, as well as those that provide staff views appropriate for public release.


SEC Actions and Interpretations
Securities trading suspensions
       pursuant to Section 12(k) of the Securities Exchange Act of 1934             https://www.sec.gov/litigation/suspensions.htm
Releases related to delinquent filings                                              https://www.sec.gov/divisions/enforce/delinquent/delinqindex.htm
Certain SEC appellate and amicus briefs                                             https://www.sec.gov/litigation/amicusbriefs.shtml
Proposed SEC rules                                                                  https://www.sec.gov/rules/proposed.shtml
SEC Concept releases (to solicit the public’s views)                                https://www.sec.gov/rules/concept.shtml
Interpretive releases                                                               https://www.sec.gov/rules/interp.shtml
Policy statements                                                                   https://www.sec.gov/rules/policy.htm
Other SEC Orders, Notices, and Information                                          https://www.sec.gov/rules/other.htm

Staff Actions and Interpretations
Public statements and speeches of the Commissioners and staff                       https://www.sec.gov/news/statements
Congressional testimony of the Commissioners and staff                              https://www.sec.gov/news/testimony
Division of Corporate Finance guidance and interpretations                          https://www.sec.gov/divisions/corpfin/cfguidance.shtml
Division of Economic and Risk Analysis papers and analyses                          https://www.sec.gov/dera/staff-papers
Division of Enforcement litigation releases                                         https://www.sec.gov/litigation/litreleases.htm

Other
Initial decisions by Administrative Law Judges in Administrative Proceedings        https://www.sec.gov/litigation/aljdec.shtml

Certain SEC Guidance Regarding Offers and Sales of Digital Assets
“DAO Report” pursuant to Section 21(a) of the Exchange Act                          https://www.sec.gov/litigation/investreport/34-81207.pdf
